Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 26 July 2022 has been entered. Claims 1-2, 4-13, 15-16, 18, 20, and 22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The limitation “a pivoting element” as recited in claims 13, 18, and 20 is not interpreted under 35 USC 112(f) at least because the “pivoting element” is modified by the structural requirement that the pivoting element “defines a pivoting axis” in each of claims 13, 18, and 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the shaver head comprises reciprocally moving cutting blades” as required by claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites that “the shaver head comprises reciprocally moving cutting blades”. This recitation introduces new matter. The present specification discloses “two reciprocally moving cutting blades” (see page 7, e.g.), but fails to disclose that the shaver head comprises the two reciprocally moving blades. Further, merely because the present specification discloses a hair removal apparatus that includes two reciprocally moving blades does not mean that these blades are inherently in the shaver head. For example, it is possible for the blades to be attached to a shaver handle, rather than the shaver head. For example, each of US Pub. No. 2009/0133263 A1 to Eichhorn et al. and US Pub. No. 2011/0131812 A1 to Erndt et al. discloses a hair removal apparatus having blades that are attached to a shaver handle rather than a shaver head. These references demonstrate that merely because a hair removal apparatus includes blades, the blades are not inherently in the shaver head. As such, the requirement in claim 22 introduces new matter by describing that the reciprocally moving cutting blades are comprised by the shaver head.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-12, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-227224 to Panasonic Elec Works Co Ltd (hereinafter “Panasonic”) in view of US Pub. No. 2019/0224869 A1 to Robinson et al. and US Pub. No. 2018/0293511 A1 to Bouillet et al., as evidenced by US Pub. No. 2002/0088121 A1 to Jacobsen and ‘IoT and AI Combine to Dominate Consumer Electronics’ by Boukhalfa (obtained from www.prescouter.com on 28 August 2020).
Regarding claim 1, Panasonic discloses a hair removal 11 apparatus for removing, in a hair removal operation, hair from a body portion (see paragraph 1), the hair removal apparatus 11 comprising: 
a shaver comprising a shaver head 13 and a shaver handle 12 (see Figs. 1 and 4; see also paragraph 25; note that Fig. 4 shows the reference character ‘14’, which is part of the shaver head 13 as can be seen in Fig. 1 and per paragraph 25),
a first sensor 25 located in the shaver handle 12 (see Fig. 1 and paragraph 27) that is configured to determine a current handling of the hair removal apparatus 11 during the hair removal operation (see paragraphs 27 and 33), 
an actuator 32 for changing a hair removal characteristic of said hair removal apparatus 11 (see Fig. 4 and paragraph 36, which describes an actuator 32 that changes a pivoting stiffness of the head 13 of the apparatus 11), and 
an electronic unit (including the control unit 24) comprising: 
a control unit 24 for controlling the actuator 32 (see paragraph 36), wherein the control unit 24 is configured to receive first input data from the first sensor 25 (see paragraph 36) and to map, by using a control function, said first input data to an output signal for controlling the actuator 32 during the hair removal operation (see paragraph 36; Panasonic discloses mapping by a using a control function because Panasonic at paragraph 36 states that the control unit 24 “controls the electric power provided to the electromagnet 33 (that is, the strength of the magnetic field of the electromagnet 33) based on the detection signal detected by the acceleration sensor”, where this disclosure is mapping using a control function because the input is data from the sensor and this input is assigned a single output, which output is the power provided to the electromagnet).
Panasonic fails to disclose that the electronic unit includes an adaptation unit that is configured to receive second input data from the first sensor and from a second sensor, and to adapt during the hair removal operation the control function of the control unit depending on the second input data, wherein the second sensor is located in the shaver handle, as required by claim 1. 
First in regards to a second sensor, Robinson teaches a shaver 403 comprising a shaver head 406 and a shaver handle 402 (see Fig. 8 and paragraph 94). Robinson that a first sensor 110 in the form of an accelerometer as well as additional sensors, which additional sensors include an angular velocity sensor 112, a magnetic field sensor 120, an orientation sensor 130, a temperature sensor 143, a barometric pressure sensor 144, and a displacement sensor 114 that functions as a pressure sensor (see paragraphs 11, 57-58, and 74). All of the first sensor 110 and the additional sensors 112, 120, 130, 143, 144, and 114 are located in the shaver handle 402 (see Fig. 8 and paragraph 94). Robinson that teaches that providing a shaver handle with multiple types of sensors, including an accelerometer, an angular velocity sensor, a magnetic field sensor, an orientation sensor, a temperature sensor, a barometric pressure sensor, and a displacement sensor that functions as a pressure sensor, is advantageous because the provision of multiple sensors allows for better determining the operating status of the shaver by providing multiple types of data to analyze. Robinson teaches that data from the magnetic field sensor, the acceleration sensor, and the angular velocity sensor can be used to determine the pitch, roll, and yaw of the shaver (see paragraph 79) and also to determine the particular facial region that a user is shaving (see paragraph 86). The temperature sensor provides data regarding the particular environment of user. For example, a temperature sensor indicating a high temperature suggests a user may be operating the shaver in a hot shower.  As another example, the barometric pressure sensor is advantageous in determining the height of the shaver, such as determining when a user lifts the razor to his or her face (see paragraph 97). Since the barometric pressure sensor indicates a height of the shaver, the barometric pressure sensor is further advantageous for determining the portion of the user’s body that the user is shaving (e.g., a user’s legs are lower than a user’s face, so the barometric pressure is indicative of the portion of the user’s body that the user is shaving). Finally, providing the displacement sensor is advantageous in order to determine when the shaver is in fact in contact with the user’s body (see paragraph 57). Robinson teaches as one example of the advantage of the displacement sensor that the displacement sensor is usable in combination with the acceleration and angular velocity sensors to provide information about whether movement of the shaver corresponds to a shaving event – movement of the shaver with actuation of the displacement sensor indicates a shaving event, whereas movement of the shaver without actuation of the displacement sensors indicates that no shaving is occurring (see paragraph 75). 
Panasonic seeks to determine the usage status of its shaver (see paragraph 7), and to this end Panasonic teaches providing an accelerometer in its shaver handle (see paragraphs 29 and 30). Further, Panasonic teaches altering the hair removal characteristic of its shaver based on the usage status of its shaver (see paragraphs 35-37). It would have been obvious to one of ordinary skill in the art to further provide the shaver of Panasonic with at least one additional sensor in the shaver handle, including any or all of an angular velocity sensor, a magnetic field sensor, an orientation sensor, a temperature sensor, a barometric pressure sensor, and a displacement sensor that functions as a pressure sensor, in view of the teachings of Robinson, where each additional sensor provides data to the control unit just as is the case with the original acceleration sensor of Panasonic. This modification is advantageous because the additional sensor(s) each provide additional data to the control unit so that the control unit has additional data for determining how the user is operating the shaver. For example, each of the magnetic field sensor and the orientation sensor is advantageous in order to determine the orientation of the shaver, which provides information useful for determining which particular facial region is being shaved. Different facial regions have different sensitivities, and therefore knowing the particular shaving region being acted upon aids in determining an optimal control the hair removal characteristic of Panasonic.  As another example, the temperature sensor is advantageous for determining the ambient operating conditions in which shaving is taking place, such that the hair removal characteristic can be tailored to the particular operating conditions. Thus, this modification provides additional environmental data that can be used to better tune hair removal characteristic of the shaver of Panasonic to the particular operating conditions and usage of the shaver. As yet another example, the barometric pressure sensor is advantageous for determining the particular body region that the user is shaving, such as a user’s legs or a user’s face, since the barometric pressure indicates a height of the shaver. Knowing the particular body region being shaved is advantageous because different body regions have different sensitivities, and thus this modification allows for adapting the hair removal characteristic to the particular body region being shaved. As a final example, providing the displacement sensor is advantageous because data from the displacement sensor can be used to determine whether the shaver is in contact with the user, such that the displacement sensor provides a further indication of whether or not a shaving operation is occurring, and also because the displacement sensor provides an indication of the pressure with which the shaver is urged against the user’s skin. Panasonic benefits from the displacement sensor because the displacement sensor provides additional information related to the use of the shaver to the control unit, such that the output of the control unit can be further optimized due to the additional data. 
Still, Panasonic, as modified, fails to disclose that the electronic unit includes an adaptation unit that is configured to receive second input data from the first sensor and from a second sensor, and to adapt during the hair removal operation the control function of the control unit depending on the second input data, as required by claim 1. 
Bouillet is pertinent to the problems of selecting a control system for an actuator (see paragraph 75) and of optimizing a control system in general (see paragraph 3), both of which problems are reasonably problems faced by the inventor. Bouillet teaches an electronic unit 12 that includes an adaptation unit (the adaptation unit being a portion of the electronic unit 12 for carrying out the program stored on the memory 28; see paragraph 69) that is configured to receive second input data from multiple sensors (paragraph 75 describes the unit of multiple sensors), and to adapt as new data is received a function of the electronic unit 12 depending on the second input data (see paragraph 41, which describes that the function is updated “for any new incoming data flow/data stream from one or more data sources” and that the model is applied over a target application runtime while all the model’s parameters may be updated, and see also paragraph 83, which describes that the adaptation unit adapts the function whenever “new data/data streams become available”; paragraphs 91 and 92 likewise disclose building new models “as new input is available”). The control system of Bouillet is advantageous because it can automatically determine which of the various model classes are an optimal for particular inputs, because it can automatically create and manage new models from the model class in view of newly detected inputs, and because it can automatically (re)train the models as new input is available (see paragraph 16). Moreover, it is known in the shaving arts to use artificial intelligence to analyze sensor input data, such as a razor acceleration and orientation data, to draw conclusions about how a shaving operation should be changed (see Jacobsen at paragraph 18). Still further, it is known in control arts to implement artificial intelligence, including machine learning, in a wide variety of consumer products (see Boukhalfa at the ‘AI-Powered Consumer Electronics’ paragraph).
Panasonic, as modified, discloses that new data is generated during the hair removal operation (see paragraph 29 of Panasonic, which states that the accelerometer 25 is “for detecting the moving acceleration of the electric razor 11 accompanying the shaving operation”). In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the control unit of Panasonic with an adaptation unit configured to receive second input data from each of the sensors and to adapt during the hair removal operation the control function of the control unit depending on the second input data in view of the teachings of Bouillet. This modification is advantageous because the adaptation unit of Bouillet provide the abilities to automatically determine which of the various model classes are an optimal for particular inputs, to automatically create and manage new models from the model class in view of newly detected inputs, and to automatically (re)train the models as new input is available, all of which allow for better modeling of the hair removal apparatus of Panasonic, as modified. This modification is further obvious in view of the evidentiary references cited above, which teach that it is known in the shaving arts to use artificial intelligence to analyze sensor input data to draw conclusions about how a shaving operation should be changed, and that it is known in control arts to implement machine learning in a wide variety of consumer products. Therefore, implementing an artificial intelligence based control system into a shaver yields predictable results. Further, in carrying out this modification, it would have been obvious to one of ordinary skill in the art to adapt the control function during the hair removal operation as required by claim 1 in view of the combined teachings of the references. As noted above, Panasonic, as modified, teaches that its sensor generates input data during the hair removal operation. Bouillet teaches that models are automatically created and retrained as new input data is available. Combining the teachings of (1) generating new data during the hair removal operation and (2) automatically creating and retraining models as new data is available leads to automatically creating and retraining the models during the hair removal operation.  This feature is further obvious because the more data that is available, the more accurate the modelling can be, and thus one of ordinary skill in the art would be motivated to adapt the control function during the hair removal operation because this is when new data becomes available, which in turn allows for improving modeling as quickly as possible.
Regarding claim 2, Panasonic, as modified, discloses that the adaptation unit is configured to determine a personal shaving behavior or a common shaving behavior based on the second input data (this feature is met using, e.g., the classifying as disclosed by Bouillet at paragraph 85 – the ‘shaving behavior’ determines the particular class), and to adapt during the hair removal operation the control function of the control unit depending on the personal shaving behavior or the common shaving behavior (see paragraph 85 of Bouillet, as well as the discussion of Panasonic as modified as applied to claim 1 above), such that the control unit controls the actuator in response to the personal shaving behavior or the common shaving behavior (see paragraph 85 of Bouillet, as well as the discussion of Panasonic as modified as applied to claim 1 above).
Regarding claim 6, Panasonic, as modified, discloses that the adaptation unit is configured to adapt the control function of the control unit multiple times during the hair removal operation depending on the second input data received at multiple points in time (see the discussion of claim 1 above and Bouillet at paragraphs 41 and 83, which describe that the adaptation unit adapts the control function whenever “new data/data streams become available” – new data becomes available during the hair removal operation at multiple points in time, such that the adaptation unit adapts the control function multiple times whenever the new data is available).
Regarding claim 7, Panasonic, as modified, discloses that the first sensor 25 comprises an acceleration sensor that is configured to determine the current handling of the hair removal apparatus 11 by sensing an acceleration of the hair removal apparatus 11 during the hair removal operation (see paragraph 33 of Panasonic), and to provide acceleration sensor data as the first input data to the control unit 24 (see paragraph 36 of Panasonic) and to provide the acceleration sensor data as a portion the second input data to the adaptation unit (see the discussion of Panasonic as modified in regards to claim 1 above, and see also Bouillet at paragraph 41 describing that the adaptation unit receives data, which data is provided by sensors).  
Regarding claim 8, Panasonic, as modified, disclose that the second sensor comprises a gyroscope that is configured to determine the current handling of the hair removal apparatus by sensing a rotation of the hair removal apparatus during the hair removal operation (see the rejection of claim 1 above, where the angular velocity sensor 112 of Robinson includes a gyroscope that senses rotation per paragraph 56 of Robinson), and to provide gyroscope sensor data as a portion of the second input data to the adaptation unit (all data from the various sensor is provided to the adaption unit in the rejection of claim 1 above), and wherein the first sensor comprises a pressure sensor that is configured to determine the current handling of the hair removal apparatus by sensing a pressure sensor exerted by the hair removal apparatus during the hair removal operation (see the discussion of claim 1 above; note in regards to the names ‘first’ and ‘second’ sensors, any sensor can be considered as the ‘first’ sensor, since the terms ‘first’ and ‘second’ are merely names; thus, the displacement sensor disclosed by Robinson is considered as a ‘first’ sensor, in which case the acceleration sensor is a member of the ‘second’ sensor), and to provide pressure sensor data as a further portion of the second input data to the adaptation unit and to provide the pressure sensor data as the first input data to the control unit (as discussed in the rejection of claim 1 above, all data from the sensors is provided to the control unit and adaptation unit). 
Regarding claim 9, Panasonic, as modified, discloses that the control unit comprises a set of preconfigured control functions (see the ‘models’ of Bouillet prior to retraining as described at paragraph 16 – these models are ‘preconfigured’ relative to the retraining), and wherein the adaptation unit is configured to adapt during the hair removal operation the control function of the control unit by selecting, during the hair removal operation, one of the preconfigured control functions based on the second input data (see the discussion of claim 1 above, and see also Bouillet at paragraph 41 describing that the control system selects one of the preconfigured control functions by automatically determining which of the models is the best fit).  
Regarding claim 10, Panasonic, as modified, discloses that the adaptation unit is configured to alter a parametrization of at least one preconfigured control function contained in the set of preconfigured control functions based on the second input data (see the discussion of claim 1 above, and see also Bouillet at paragraph 83 describing altering the parameterization).  
Regarding claim 11, Panasonic, as modified, discloses that the control unit is configured to perform a classification for classifying the first input data (see Bouillet at paragraph 85), wherein the classification is performed by a neural network or a machine learning classifier (see Bouillet at paragraph 85).  [The remainder of the claim is optional.]
Regarding claim 12, Panasonic, as modified, discloses that the adaptation unit is configured to adapt, based on the second input data, the classification of the first input data performed by the control unit (see Bouillet at paragraph 85; Panasonic, as modified, discloses use of both the first and second input data to determine the position of the shaver head, since the data describe the movement of the shaving head relative to the shaving body, and therefore the adaption unit of Panasonic, as modified, adapts the classification of the first input data based on the data from both sensors when performing classifying as disclosed by Bouillet). [The remainder of the claim is optional.]  
Regarding claim 18, Panasonic, as modified, discloses that the shaver head 13 being pivotally attached to the shaver handle 12 (see Fig. 1 and compare the pivotal positions of the head 13 in Figs. 4(a) and 4(b)) by a pivoting element 14 mounted to said shaver handle 12 (see Fig. 1 and paragraph 25; the axis L1 is ‘mounted to the shaver handle’ due to the head 13 being mounted to the body 12), wherein the pivoting element 14 defines a pivoting axis L1 (see Figs. 4(a) and 4(b)) wherein the shaver head 13 is configured to move relative to the shaver handle 12 by swiveling around the pivoting axis L1 (compare Figs. 4(a) and 4(b)), wherein the actuator 32 is configured to alter a swiveling stiffness at which the shaver head 13 moves relative to the shaver handle 12 by swiveling around the pivoting axis L1 (see paragraph 36). 
Regarding claim 22, Panasonic, as modified, discloses that the shaver head 13 comprises reciprocally moving cutting blades 17 (see Fig. 1, showing two cutters each having a blade 17, and see also paragraph 26 describing the blade reciprocating in the Y-direction).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic in view of Bouillet as applied to claim 1 above, and further in view of ‘Tutorial on Filters in Control Systems’ by Smuts (obtained from blog.opticontrols.com on 28 August 2020), as evidenced by US Pub. No. 2002/0088121 A1 to Jacobsen.
Regarding claim 4, Panasonic, as modified, discloses that the adaption unit is configured to adapt the control function of the control unit depending on input various (see the discussion of claim 1 above).
However, Panasonic, as modified, fails to disclose that the adaptation unit is configured to perform a temporal statistical evaluation of a signal derived from the second input data for obtaining one or more statistical measures, and to adapt the control function of the control unit depending on said one or more statistical measures as required by claim 4.
Smuts, which is pertinent to the problem of control systems, teaches performing a temporal statistical evaluation of a signal for obtaining a statistical measure (see the ‘Moving Average Filter’ paragraph). Filtering an input signal is advantageous in order to reduce noise (see the ‘What is a Filter?’ paragraph). Filtering can also reduce signals indicative of non-shaving actions (see Jacobsen at paragraph 16). Moreover, Jacobsen is evidence that filtering is pertinent to processing data in shaving applications.  
It would have been obvious to one of ordinary skill in the art to configure the adaption unit of Panasonic, as modified, to perform a temporal statistical evaluation of the signal derived from the second input data (and indeed, from any input data) for obtaining one or more statistical measures (i.e., a resulting filtered measure), and to adapt the control function depending on said one or more statistical measures in view of the teachings of Smuts. This modification is advantageous because the input data can be filtered to remove noise and non-shaving functions, thus transforming the un-filtered signal into a measure that is more indicative of the actual shaving operation being performed. That is, this modification filters out noise that is not indicative of a shaving operation. 
Regarding claim 5, Panasonic, as modified, discloses that the adaptation unit is configured to perform the temporal statistical evaluation over one time interval (whatever interval during which the adaptation unit performs the temporal statistical evaluation can be considered as the ‘one time interval’ – the claim does not define any characteristics of the time interval, so any length of time can be considered ‘one time interval’).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-227224 to Panasonic Elec Works Co Ltd (hereinafter “Panasonic”) in view of US Pub. No. 2019/0224869 A1 to Robinson et al. and US Pub. No. 2018/0293511 A1 to Bouillet et al., as evidenced by US Pub. No. 2002/0088121 A1 to Jacobsen and ‘IoT and AI Combine to Dominate Consumer Electronics’ by Boukhalfa (obtained from www.prescouter.com on 28 August 2020).
Regarding claim 13, Panasonic discloses a shaver 11 (see the embodiment of Fig. 4) comprising: 
a shaver body 12 and a shaver head 13 (see Figs. 1 and 4; note that Fig. 4 shows the reference character ‘14’, which is part of the shaver head 13 as can be seen in Fig. 1 and per paragraph 25) being pivotally attached to said shaver body 12 by a pivoting element 14 mounted to said shaver body 12 (see Fig. 1 and paragraph 25), wherein the pivoting element 14 defines a pivoting axis L1 (see Figs. 4(a) and 4(b)), wherein the shaver head 13 is configured to move relative to the shaver body 12 by swiveling around the pivoting axis L1 (see Fig. 1; also compare the different pivotal positions of the head 13 relative to the body 12 in Figs. 4(a) and 4(b)) and 
an actuator 32 for altering a swiveling stiffness at which the shaver head 13 moves relative to the shaver body 12 by swiveling around the pivoting axis L1 (see Fig. 4 and paragraph 36).  
an electronic unit (including control circuit 24) comprising: 
a control unit 24 for controlling the actuator 32 (see paragraph 36), wherein the control unit 24 is configured to receive sensor data from a sensor (via the signal from the sensor 25 as described at paragraph 36) and to map, by using a control function said sensor data to an output signal for controlling the actuator 32 during the shaving operation (see paragraph 36; Panasonic discloses mapping by a using a control function because Panasonic at paragraph 36 states that the control unit 24 “controls the electric power provided to the electromagnet 33 (that is, the strength of the magnetic field of the electromagnet 33) based on the detection signal detected by the acceleration sensor”, where this disclosure is mapping using a control function because the input is data from the sensor and this input is assigned a single output, which output is the power provided to the electromagnet); and further sensor data from a second sensor 25 (see paragraph 36). 
Panasonic fails to disclose a pressure sensor located in the shaver body that is configured for sensing a current pressure exerted by the shaver on a skin of a user during a shaving operation, that the control unit receives pressure sensor data from the pressure sensor, and an adaptation unit that is configured to receive the pressure sensor data from the pressure sensor and further sensor data from a second sensor, and to adapt during the shaving operation the control function of the control unit depending on the pressure sensor data and the further sensor data, all as required by claim 13.
Robinson teaches a shaving device that comprises multiple sensors, including a displacement sensor 114 that functions as a pressure sensor (see paragraphs 11, 57-58, and 74), where the displacement sensor senses a current pressure exerted by the shaver on a skin of a user during a shaving operation (see paragraph 58, where the greater the pressure exerted on the skin of the user, the greater the displacement detected by the sensor). The displacement sensor 114 is located in a shaver body 102 (see Fig. 2).  Robinson that teaches that providing a shaver handle with multiple types of sensors, an accelerometer, an angular velocity sensor, a magnetic field sensor, an orientation sensor, a temperature sensor, a barometric pressure sensor, and a displacement sensor that functions as a pressure sensor, is advantageous because the provision of multiple sensors allows for better determining the operating status of the shaver by providing multiple types of data to analyze. Robinson teaches that providing the displacement sensor is advantageous in order to determine when the shaver is in fact in contact with the user’s body (see paragraph 57). Robinson teaches as one example of the advantage of the displacement sensor that the displacement sensor is usable in combination with a motion sensor to provide information about whether movement of the shaver corresponds to a shaving event – movement of the shaver with actuation of the displacement sensor indicates a shaving event, whereas movement of the shaver without actuation of the displacement sensors indicates that no shaving is occurring (see paragraph 75). Thus, providing an additional sensor in the shaver body (noting that Panasonic already teaches an acceleration sensor at paragraph 27), including a pressure sensor, is advantageous because an additional data input is available for determining the user’s actions, and the more factors that can be taken into consideration by the control unit, the better control can be provided.
Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure sensor in the shaver body of the shaver of Panasonic in view of the teachings of Robinson. This modification is advantageous because it provides additional data for determining how the user is controlling the shaver. For example, the pressure sensor data allows the shaver to determine how hard a user is pressing the shaver against the user’s skin, such that the shaver can alter the pivoting stiffness of the head to optimize this pressure. This modification includes providing the pressure sensor data to the control unit, which is obvious because Panasonic already teaches that its control unit receives data from a sensor for controlling the actuator during the shaving operation and providing the control unit with pressure sensor data from the pressure sensor provides the control with unit additional information in order to be able to better control the actuator. 
Still, Panasonic, as modified, fails to disclose that an adaptation unit that is configured to receive the pressure sensor data and the further sensor data, and to adapt during the shaving operation the control function of the control unit depending on the pressure sensor data and the further sensor data, all as required by claim 13.
Bouillet is pertinent to the problems of selecting a control system for an actuator (see paragraph 75) and of optimizing a control system in general (see paragraph 3), both of which problems are reasonably problems faced by the inventor. Bouillet teaches an electronic unit 12 that includes an adaptation unit (the adaptation unit being a portion of the electronic unit 12 for carrying out the program stored on the memory 28; see paragraph 69) that is configured to receive input data from multiple sensors (paragraph 75 describes the unit of multiple sensors), and to adapt as new data is received a function of the control unit depending on the input data (see paragraph 41 and paragraph 83, which describes that the adaptation unit adapts the function whenever “new data/data streams become available”). The control system of Bouillet is advantageous because it can automatically determine which of the various model classes are an optimal for particular inputs, because it can automatically create and manage new models from the model class in view of newly detected inputs, and because it can automatically (re)train the models as new input is available (see paragraph 16). Moreover, it is known in the shaving arts to use artificial intelligence to analyze sensor input data, such as a razor acceleration and orientation data, to draw conclusions about how a shaving operation should be changed (see Jacobsen at paragraph 18). Still further, it is known in control arts to implement artificial intelligence, including machine learning, in a wide variety of consumer products (see Boukhalfa at the ‘AI-Powered Consumer Electronics’ paragraph).
Panasonic, as modified, discloses that new data is generated during the hair removal operation (see paragraph 29 of Panasonic, which states that the accelerometer 25 is “for detecting the moving acceleration of the electric razor 11 accompanying the shaving operation”). In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the control unit of Panasonic with an adaptation unit configured to receive input data from the sensors and to adapt during the hair removal operation the control function of the control unit depending on the input data in view of the teachings of Bouillet. This modification is advantageous because the adaptation unit of Bouillet provides the abilities to automatically determine which of the various model classes are an optimal for particular inputs, to automatically create and manage new models from the model class in view of newly detected inputs, and to automatically (re)train the models as new input is available, all of which allow for better modeling of the shaver of Panasonic, as modified. This modification is further obvious in view of the evidentiary references cited above, which teach that it is known in the shaving arts to use artificial intelligence to analyze sensor input data to draw conclusions about how a shaving operation should be changed, and that it is known in control arts to implement machine learning in a wide variety of consumer products. Therefore, implementing an artificial intelligence based control system into a shaver yields predictable results. Further, in carrying out this modification, it would have been obvious to one of ordinary skill in the art to adapt the control function during the hair removal operation as required by claim 13 in view of the combined teachings of the references. As noted above, Panasonic, as modified, teaches that its sensors generate input data during the hair removal operation. Bouillet teaches that models are automatically created and retrained as new input data is available. Combining the teachings of (1) generating new data during the hair removal operation and (2) automatically creating and retraining models as new data is available leads to automatically creating and retraining the models during the hair removal operation.  This feature is further obvious because the more data that is available, the more accurate the modelling can be, and thus one of ordinary skill in the art would be motivated to adapt the control function during the hair removal operation because this is when new data becomes available, which in turn allows for improving modeling as quickly as possible.
Claim(s) 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-227224 to Panasonic Elec Works Co Ltd (hereinafter “Panasonic”) in view of US Pub. No. 2019/0224869 A1 to Robinson et al. and US Pub. No. 2018/0293511 A1 to Bouillet et al., as evidenced by US Pub. No. 2002/0088121 A1 to Jacobsen and ‘IoT and AI Combine to Dominate Consumer Electronics’ by Boukhalfa (obtained from www.prescouter.com on 28 August 2020).
Regarding claim 15, Panasonic discloses a method for controlling a hair removal apparatus 11 for removing hair from a body portion in a hair removal operation (see Fig. 1 and paragraph 1), the hair removal apparatus 11 comprising a shaver comprising a shaver head 13, a shaver handle 12, and a first sensor 25 located in the shaver handle 12 (see Fig. 1 and paragraph 29), the method comprises: 
receiving first input data from the first sensor 25 based on a sensing of a current handling of the hair removal apparatus 11 during the hair removal operation (see paragraph 33), 
controlling an actuator 32 for changing a hair removal characteristic of the hair removal apparatus 11 (see paragraph 36, the actuator 32 changes a pivoting stiffness of the head 13), wherein the step of controlling comprises receiving the first input data (data from the sensor 25; see paragraph 36) and to map, by using a control function, the first input data to an output signal for controlling the actuator 32 during the hair removal operation (see paragraph 36; Panasonic discloses mapping by a using a control function because Panasonic at paragraph 36 states that the control unit 24 “controls the electric power provided to the electromagnet 33 (that is, the strength of the magnetic field of the electromagnet 33) based on the detection signal detected by the acceleration sensor”, where this disclosure is mapping using a control function because the input is data from the sensor and this input is assigned a single output, which output is the power provided to the electromagnet), and receiving second input data from the first sensor 25 (see paragraph 29).  
Regarding claim 20, Panasonic discloses that the shaver head 13 being pivotally attached to said shaver handle 12 (see Fig. 1 and compare the pivotal positions of the head 13 in Figs. 4(a) and 4(b)) by a pivoting element 14 mounted to said shaver handle 12 (see Fig. 1 and paragraph 25), wherein the pivoting element 14 defines a pivoting axis L1 (see Figs. 4(a) and 4(b)), wherein the shaver head 13 is configured to move relative to the shaver handle 12 by swiveling around the pivoting axis L1 (compare Figs. 4(a) and 4(b)), wherein the actuator 32 is configured to alter a swiveling stiffness at which the shaver head 13 moves relative to the shaver handle 12 by swiveling around the pivoting axis L1 (see paragraph 36). 
Panasonic fails to disclose: a second sensor located in the shaver handle, that the second input data is from the second sensor, and adapting during the hair removal operation the control function depending on the second input data as recited in claim 15. Panasonic also fails to disclose a computer readable digital storage medium having stored thereon a computer program having a program code, the program code for performing, when running on a computer, the method according to claim 15 as required by claim 16.
First in regards to a second sensor, Robinson teaches a shaver 403 comprising a shaver head 406 and a shaver handle 402 (see Fig. 8 and paragraph 94). Robinson that a first sensor 110 in the form of an accelerometer as well as additional sensors, which additional sensors include an angular velocity sensor 112, a magnetic field sensor 120, an orientation sensor 130, a temperature sensor 143, a barometric pressure sensor 144, and a displacement sensor 114 that functions as a pressure sensor (see paragraphs 11, 57-58, and 74). All of the first sensor 110 and the additional sensors 112, 120, 130, 143, 144, and 114 are located in the shaver handle 402 (see Fig. 8 and paragraph 94). Robinson that teaches that providing a shaver handle with multiple types of sensors, including an accelerometer, an angular velocity sensor, a magnetic field sensor, an orientation sensor, a temperature sensor, a barometric pressure sensor, and a displacement sensor that functions as a pressure sensor, is advantageous because the provision of multiple sensors allows for better determining the operating status of the shaver by providing multiple types of data to analyze. Robinson teaches that data from the magnetic field sensor, the acceleration sensor, and the angular velocity sensor can be used to determine the pitch, roll, and yaw of the shaver (see paragraph 79) and also to determine the particular facial region that a user is shaving (see paragraph 86). The temperature sensor provides data regarding the particular environment of user. For example, a temperature sensor indicating a high temperature suggests a user may be operating the shaver in a hot shower.  As another example, the barometric pressure sensor is advantageous in determining the height of the shaver, such as determining when a user lifts the razor to his or her face (see paragraph 97). Since the barometric pressure sensor indicates a height of the shaver, the barometric pressure sensor is further advantageous for determining the portion of the user’s body that the user is shaving (e.g., a user’s legs are lower than a user’s face, so the barometric pressure is indicative of the portion of the user’s body that the user is shaving). Finally, providing the displacement sensor is advantageous in order to determine when the shaver is in fact in contact with the user’s body (see paragraph 57). Robinson teaches as one example of the advantage of the displacement sensor that the displacement sensor is usable in combination with the acceleration and angular velocity sensors to provide information about whether movement of the shaver corresponds to a shaving event – movement of the shaver with actuation of the displacement sensor indicates a shaving event, whereas movement of the shaver without actuation of the displacement sensors indicates that no shaving is occurring (see paragraph 75). 
Panasonic seeks to determine the usage status of its shaver (see paragraph 7), and to this end Panasonic teaches providing an accelerometer in its shaver handle (see paragraphs 29 and 30). Further, Panasonic teaches altering the hair removal characteristic of its shaver based on the usage status of its shaver (see paragraphs 35-37). It would have been obvious to one of ordinary skill in the art to further provide the shaver of Panasonic with at least one additional sensor in the shaver handle, including any or all of an angular velocity sensor, a magnetic field sensor, an orientation sensor, a temperature sensor, a barometric pressure sensor, and a displacement sensor that functions as a pressure sensor, in view of the teachings of Robinson, where each additional sensor provides first and second data to the control unit just as is the case with the original acceleration sensor of Panasonic. This modification is advantageous because the additional sensor(s) each provide additional data to the control unit so that the control unit has additional data for determining how the user is operating the shaver. For example, each of the magnetic field sensor and the orientation sensor is advantageous in order to determine the orientation of the shaver, which provides information useful for determining which particular facial region is being shaved. Different facial regions have different sensitivities, and therefore knowing the particular shaving region being acted upon aids in determining an optimal control the hair removal characteristic of Panasonic.  As another example, the temperature sensor is advantageous for determining the ambient operating conditions in which shaving is taking place, such that the hair removal characteristic can be tailored to the particular operating conditions. Thus, this modification provides additional environmental data that can be used to better tune hair removal characteristic of the shaver of Panasonic to the particular operating conditions and usage of the shaver. As yet another example, the barometric pressure sensor is advantageous for determining the particular body region that the user is shaving, such as a user’s legs or a user’s face, since the barometric pressure indicates a height of the shaver. Knowing the particular body region being shaved is advantageous because different body regions have different sensitivities, and thus this modification allows for adapting the hair removal characteristic to the particular body region being shaved. As a final example, providing the displacement sensor is advantageous because data from the displacement sensor can be used to determine whether the shaver is in contact with the user, such that the displacement sensor provides a further indication of whether or not a shaving operation is occurring, and also because the displacement sensor provides an indication of the pressure with which the shaver is urged against the user’s skin. Panasonic benefits from the displacement sensor because the displacement sensor provides additional information related to the use of the shaver to the control unit, such that the output of the control unit can be further optimized due to the additional data. 
Still, Panasonic, as modified, fails to disclose adapting during the hair removal operation the control function depending on the second input data as recited in claim 15. Panasonic, as modified, also fails to disclose a computer readable digital storage medium having stored thereon a computer program having a program code, the program code for performing, when running on a computer, the method according to claim 15 as required by claim 16.
Bouillet is pertinent to the problems of selecting a control system for an actuator (see paragraph 75) and of optimizing a control system in general (see paragraph 3), both of which problems are reasonably problems faced by the inventor. Bouillet teaches adapting as new data is received  the function of the control unit depending on the input data (see paragraph 41 and paragraph 83, which describes that the adaptation unit adapts the function whenever “new data/data streams become available”). Bouillet also teaches a computer readable digital storage medium 28 having stored thereon a computer program, the program code for performing, when running on a computer, a control method (see paragraph 69). The control system of Bouillet is advantageous because it can automatically determine which of the various model classes are an optimal for particular inputs, because it can automatically create and manage new models from the model class in view of newly detected inputs, and because it can automatically (re)train the models as new input is available (see paragraph 16). Moreover, it is known in the shaving arts to use artificial intelligence to analyze sensor input data, such as a razor acceleration and orientation data, to draw conclusions about how a shaving operation should be changed (see Jacobsen at paragraph 18). Still further, it is known in control arts to implement artificial intelligence, including machine learning, in a wide variety of consumer products (see Boukhalfa at the ‘AI-Powered Consumer Electronics’ paragraph).
Panasonic, as modified, discloses that new data is generated during the hair removal operation (see paragraph 29 of Panasonic, which states that the accelerometer 25 is “for detecting the moving acceleration of the electric razor 11 accompanying the shaving operation”). In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the method of Panasonic, as modified, with control step of adapting as new data is received the control function of the control unit depending on the input data as taught by Bouillet. This modification is advantageous because the control steps of Bouillet can automatically determine which of the various model classes are an optimal for particular inputs, can automatically create and manage new models from the model class in view of newly detected inputs, and can automatically (re)train the models as new input is available, all of which allow for better modeling of the shaving apparatus of Panasonic. This modification is further obvious in view of the evidentiary references cited above, which teach that it is known in the shaving arts to use artificial intelligence to analyze sensor input data to draw conclusions about how a shaving operation should be changed, and that it is known in control arts to implement machine learning in a wide variety of consumer products. Therefore, implementing an artificial intelligence based control system into a shaver yields predictable results. Further, in carrying out this modification, it would have been obvious to one of ordinary skill in the art to adapt the control function during the hair removal operation as required by claim 15 in view of the combined teachings of the references. As noted above, Panasonic, as modified, teaches that its sensors generate input data during the hair removal operation. Bouillet teaches that models are automatically created and retrained as new input data is available. Combining the teachings of (1) generating new data during the hair removal operation and (2) automatically creating and retraining models as new data is available leads to automatically creating and retraining the models during the hair removal operation.  This feature is further obvious because the more data that is available, the more accurate the modelling can be, and thus one of ordinary skill in the art would be motivated to adapt the control function during the hair removal operation because this is when new data becomes available, which in turn allows for improving modeling as quickly as possible. Finally, it would have been obvious to one of ordinary skill in the art to provide a computer readable digital storage medium with the program code for performing the method according to claim 15 because this allows a computer to execute the code to carry out the control method.
Response to Arguments
 Applicant's arguments filed 26 July 2022 have been fully considered but they are not fully persuasive. First, in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 9 of the Remarks that neither Panasonic nor Bouillet discloses providing first and second sensors located in a shaver handle as now required by claim 1. This argument is persuasive in moot in view of the present rejection of claim 1, which relies on Robinson for disclosing a second sensor located in the handle.
Further in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues at page 10 of the Remarks that Robinson discloses providing sensors that “only provide feedback for a display to a user”, and that the outputs are not used to control an actuator, so that there is no teaching, suggestion, or motivation to modify Panasonic to include additional sensors. The Applicant also argues against a hypothetical modification of Panasonic where two acceleration sensors are provided in the handle.
This argument is not persuasive. Panasonic discloses using one or more sensors to detect the usage status of the shaver, and Panasonic also discloses a control unit that controls an actuator based on the usage status of the razor. Thus, the one or more sensors of Panasonic perform the function of detecting the usage status of the shaver. Similarly, the sensors of Robinson also detect the usage status of a shaver, such as the position and orientation of the shaver. There is a proper motivation for the modification of Panasonic because the additional sensors taught by Robinson provide additional information that allows for better determining the usage status of a shaver. Robinson is not relied upon for any teaching related to controlling an actuator, as suggested by the Applicant, because Panasonic already discloses this feature. As such, the Applicant’s argument is not persuasive because it ignores the purpose of the sensors of both Panasonic and Robinson, which is to detect the usage status of the respective shavers. Finally, the Applicant’s argument that Panasonic, if modified in view of Robinson, would include two acceleration sensors in its handle is not persuasive because no such modification of Panasonic is proposed. The rejection above explains that additional sensors, which are in addition to an acceleration sensor, are provided in the handle of Panasonic upon modification by Robinson. Contrary to the Applicant’s argument, the rejection does not include any modification of Panasonic that removes an acceleration sensor from the shaver head and places a second acceleration sensor in the shaver handle. As such, the Applicant’s argument is not persuasive because it is against a hypothetical modification that is not actually being made. 
	Further, the Applicant beginning at page 10 of the Remarks argues that Bouillet fails to disclose “a control function”, and the Applicant further argues that Bouillet fails to disclose “mapping received input data to an output signal for controlling the actuator of a hair removal device”, as well as that Bouillet fails to disclose adapting the control function during the hair removal operation. 
	These arguments are not persuasive. First, the Applicant’s argument that Bouillet is moot in view of the present rejection, which cites Panasonic for disclosing a control function. Panasonic is properly interpreted as disclosing a control function because the control unit of Panasonic receives input data from the sensor(s), and assigns to the input data a single output value corresponding to the power provided to the electromagnet (see paragraph 36). Thus, Panasonic discloses a control function despite not using the exact phrasing ‘control function’, such that the Applicant’s argument is not persuasive. Moreover, Bouillet teaches that its models include a function. For example, paragraph 32 of Bouillet teaches assigning an output to an input, such that the model is a type of function. Further, Bouillet discloses controlling various types of devices, including a device comprising an actuator (see paragraph 74 and 75). Thus, Bouillet’s modeling is applicable to controlling a device that includes an actuator, as Bouillet discloses that its ‘device layer’ includes exactly such a device. Next, the Applicant’s arguments that Bouillet fails to features specific to a hair removal device (e.g., that the mapping is for controlling the actuator of a hair removal device and that the adapting takes place during the hair removal operation), the Applicant’s arguments are not persuasive because they are against Bouillet alone, rather than against the modification of Panasonic as disclosed above. Bouillet need not disclose mapping data for controlling the actuator of a hair removal device, since Panasonic already discloses this feature. The rejection further explains that because Panasonic discloses that new data is obtained during the hair removal operation, and that because Bouillet discloses adapting the function as new data is obtained, the combination of teachings includes adapting the control function during the hair removal operation. The Applicant’s arguments against Bouillet do not address the particular teachings of Bouillet relied upon in the rejection, in particular teachings related to adapting the control function “as data becomes available” (quote taken from paragraph 91, although Bouillet includes several teachings using similar language; e.g., paragraph 16 explains that the models are trained “as new input is available”). Because Bouillet teaches generating and updating models as data becomes available, the Applicant’s argument that Bouillet does not address when to update the models is not persuasive. The time at which new data becomes available for the device of Panasonic is during use of the hair removal apparatus. As such, the Applicant’s arguments are not persuasive.
	Also noted at the first paragraph of page 13 of the Remarks, the Applicant’s arguments against the rejection of claim 15 under 35 USC 103 repeat the arguments against claim 1. However, these arguments are not persuasive as explained above in regards to claim 1.
Turning to the rejection of claim 13 under 35 USC 103, the Applicant argues beginning at page 13 of the Remarks that the Office Action does not provide any reason that the sensors of Robinson would be provided in the handle of Panasonic, and that “It is unclear how any one of the [sensors of Robinson] would function properly if located in the grip portion 12 of Panasonic so as to accurately sense pressure in a pivoting head portion?”. The Applicant also repeats an argument also provided in regards to claim 1, which is that Robinson alone fails to disclose using data to modify an actuator in a shaver.
	These arguments are not persuasive. First, the reason one of ordinary skill in the art would provide the sensors of Robinson in the handle of Panasonic is that Robinson also teaches the sensors being located in the handle, and that Panasonic already teaches one sensor in its handle. Since Robinson explicitly discloses providing the sensors in the handle, this is the location one of ordinary skill in the art would also provide the sensors. Panasonic further suggests this as a viable location, since Panasonic also teaches that its sensor ‘25’ in Fig. 1 is located in the handle. Still further, one of ordinary skill in the art would be motivated to provide the sensors in the handle because the handle provides ample space for locating sensors, unlike a pivoting head which is a small size and already includes multiple components. Next, in regards to the Applicant’s argument that “It is unclear how any one of the [sensors of Robinson] would function properly if located in the grip portion 12 of Panasonic so as to accurately sense pressure in a pivoting head portion?” The examiner notes that the present application also discloses a pressure sensor within a handle without any explanation for how the pressure sensor accurately senses pressure in a pivoting head. If the Applicant’s argument were deemed persuasive, there are potential issues under 35 USC 112(a) raised by the present application, such as ‘How does the pressure sensor in the present application, which is located in the handle, operate to detect pressure in the pivoting head?’ Regardless, the examiner does not raise issues under 35 USC 112(a) related to claim 13 because this feature is within the skill level of one of ordinary skill in the art, as evidenced by Robinson. Indeed, Robinson already discloses a head displacement sensor 114 whose displacement indicates a pressure on a pivoting head of a shaver (see Fig. 3 and paragraph 58). Since Robinson discloses how to detect pressure acting on a pivoting head via a sensor within a shaver handle, the Applicant’s argument is not persuasive. One of ordinary skill in the art can simply look to the Robinson disclose to determine how to implement a pressure sensor in a shaver handle. Finally, the Applicant’s argument that Robinson does not teach controlling an actuator is not persuasive for the same reasons as discussed above in regards to claim 1.
	Finally, the Applicant at page 14 of the Remarks against Panasonic as modified by Bouillet mirror those addressed above in regards to claim 1. As explained above, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724